To restore relator to membership in respondent society, which is a corporation organized under the laws of the State.
Granted October 13, 1887.
Held, that the fine, for the nonpayment of which relator was suspended, was illegally imposed; that a person who is a member of a corporation, unless he has waived or forfeited the right, is always entitled to a copy of the charges preferred against him, to be present at the taking of testimony, or an opportunity afforded him so to do, and to produce testimony in his own behalf. It appeared that relator at a meeting of the society was verbally complained against and charged with publicly upon the street making certain statements to a person named and to others; that a committee was appointed to investigate, who reported at a subsequent meeting that relator was guilty of the conduct charged, whereupon a motion was made imposing the fine.